871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. RAY, Petitioner-Appellant,v.Michael DUTTON, Warden, Respondent-Appellee.
No. 88-5880.
United States Court of Appeals, Sixth Circuit.
March 23, 1989.

1
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
James E. Ray, proceeding with benefit of counsel, appeals the judgment of the district court dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In his petition Ray asserted seven grounds for relief.  Primarily, he argued that the handwritten notes of the Shelby County, Tennessee, District Attorney General and other recently discovered information provide him proof that would entitle him to a new hearing.


4
The case was submitted to a magistrate who recommended dismissing Ray's petition.  The magistrate found the prosecutor's notes and other "newly discovered" evidence to be entirely insufficient to permit Ray to reopen and present anew the question of ineffective assistance of trial counsel.  The magistrate also found four of Ray's arguments to be improper grounds for habeas relief under section 2254.


5
The district court, in light of Ray's objections to the magistrate's report, adopted the report and accepted the recommendation.  Upon review, we find no error.


6
Accordingly, for the reasons set out in the magistrate's report dated April 13, 1988, as adopted by the district court, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation